[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           JUNE 25, 2010
                             No. 09-16369                   JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 09-00170-CR-T-17TBM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RAMON DE LA CRUZ-ALEJO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 25, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Ramon De La Cruz-Alejo appeals his 41-month sentence, which is at the

low end of the Guidelines range, for illegally reentering the United States after

having been deported for an aggravated felony conviction, 8 U.S.C. § 1326(a) and

(b)(2). De La Cruz-Alejo asserts his sentence is substantively unreasonable

because his history and characteristics warrant a downward variance below the

Guidelines sentence.1 After review, we affirm De La Cruz-Alejo’s sentence.

       We review the substantive reasonableness of the sentence for abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007). This review is

“deferential,” requiring us to determine “whether the sentence imposed by the

district court fails to achieve the purposes of sentencing as stated in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). There is a

“range of reasonable sentences from which the district court may choose,” and the

burden is on the defendant to show the sentence was unreasonable in light of the

record and the § 3553(a) factors. Id. While a sentence within the Guidelines range

is not per se reasonable, we ordinarily expect such a sentence to be reasonable. Id.

       We have said “[t]he weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court, and we will not

substitute our judgment in weighing the relevant factors.” United States v.


       1
         We review the final sentence imposed by a district court for reasonableness. United
States v. Booker, 125 S. Ct. 738, 765 (2005).

                                                2
Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (citation and quotation omitted). We

will remand for resentencing only if we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008) (citation and quotation omitted).

      The record shows the district court properly considered De La Cruz-Alejo’s

mitigating factors. The district court specifically addressed several of the

§ 3553(a) factors. The court commented on De La Cruz-Alejo’s need to support

his children and the fight with his brother, his criminal record in this country, and

the very long sentence he would face for a subsequent return to this country. These

comments are relevant to a consideration of De La Cruz-Alejo’s history and

characteristics, the need to protect the public, and deterrence. De La Cruz-Alejo

has failed to show the court committed a clear error in judgment in weighing the

§ 3553(a) factors by arriving at a sentence which lies inside the range of reasonable

sentences given the facts of his case. Accordingly, we affirm.

      AFFIRMED.




                                           3